         Case: 3:20-cv-00578-jdp Document #: 9 Filed: 11/16/20 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 JOHNNY A. SELLERS,

                              Plaintiff,
        v.                                                         OPINION and ORDER

 COLUMBIA CORRECTIONAL INSTITUTION’S                                    20-cv-578-jdp
 HEALTH SERVICE UNIT,

                              Defendant.


       Plaintiff Johnny A. Sellers, appearing pro se, is a prisoner at Columbia Correctional

Institution (CCI). Sellers alleges that prison medical staff have not gotten him treatment by an

orthopedist for a painful hip condition, and I take him to be saying that he eventually

attempted to hang himself because of the pain. He says that the pain medication that he has

received is not working. He seeks leave to proceed in forma pauperis with his case, and he has

made an initial partial payment of the filing fee as previously directed by the court.

       The next step is for me to screen Sellers’s complaint and dismiss any portion that is

legally frivolous, malicious, fails to state a claim upon which relief may be granted, or asks for

money damages from a defendant who by law cannot be sued for money damages. 28 U.S.C.

§§ 1915 and 1915A. In doing so, I must accept his allegations as true, see Bonte v. U.S Bank,

N.A., 624 F.3d 461, 463 (7th Cir. 2010), and construe the complaint generously, holding it to

a less stringent standard than formal pleadings drafted by lawyers. Arnett v. Webster, 658 F.3d

742, 751 (7th Cir. 2011).

       I will dismiss Sellers’s complaint because it does not name any defendants capable of

being sued. Sellers’s allegations suggest that prison staff disregarded his serious medical needs,

both from his painful hip condition and injuries following his suicide attempt, which would be
         Case: 3:20-cv-00578-jdp Document #: 9 Filed: 11/16/20 Page 2 of 3




enough to state claims under the Eighth Amendment to the United States Constitution.

See, e.g., Farmer v. Brennan, 511 U.S. 825, 847 (1994) (prison official violates Eighth

Amendment by being aware of a substantial risk of harm to prisoner and disregarding it). But

he does not explain who the defendants for this case are. The only defendant named in his

complaint is the CCI Health Services Unit, but entities like prisons or departments within in

the prison are not proper defendants for this type of lawsuit. See Will v. Michigan Dep’t of State

Police, 491 U.S. 58 (1989). Instead, Sellers must include individuals in the caption of his

complaint who were “personally involved” in the alleged constitutional violation, which means

that he or she caused or participated in the violation. See Rascon v. Hardiman, 803 F.2d 269,

273 (7th Cir. 1986).

       Without naming a person capable of being sued, Sellers cannot proceed on any claims.

So I will dismiss his complaint, and I will give him a short time to file an amended complaint

that more clearly explains his claims. This will not be as simple as merely adding names of

individuals to the caption. He should draft his amended complaint as if he were telling a story

to people who know nothing about the events at issue. In particular, he should briefly explain

what each of the people he names as defendants did to violate his rights. If he does not know

the identity of particular defendants, he may label them as John Doe #1, John Doe #2, and so

on, and the court has procedures by which he may make discovery requests to identify those

defendants.

       If Sellers fails to respond to this order by the deadline below, I will dismiss the case for

his failure to state a claim upon which relief may be granted and I will assess him a “strike”

under 28 U.S.C. § 1915(g).




                                                2
 Case: 3:20-cv-00578-jdp Document #: 9 Filed: 11/16/20 Page 3 of 3




                                  ORDER

IT IS ORDERED that:

1. Plaintiff Johnny A. Sellers’s complaint, Dkt. 1, is DISMISSED.

2. Plaintiff may have until December 7, 2020, to submit an amended complaint.

Entered November 16, 2020.

                                   BY THE COURT:

                                   /s/
                                   ________________________________________
                                   JAMES D. PETERSON
                                   District Judge




                                     3
